DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 08/13/2019. It is noted, however, that applicant has not filed a certified copy of the CN201910742830.4 application as required by 37 CFR 1.55.

Claim Objections
Claims 1-10 are objected to because of the following informalities:  
- Claim 1
 states “theirbetween”. Should be written as “therebetween”.
 
- Claim 3
 states “of the exhaust net cover (8); the tension sensor (10)”.  Should be written as “of the exhaust net cover (8); and the tension sensor (10)”.  
- Claim 4
 states “wherein a guard net cover (22) is mounted at the other end of the shell”.  Should written as “wherein a guard net cover (22) is mounted at an- end of the shell”.  
- Claim 4
 states “the guard net cover (22) is fixed to its near end; a level sensor (21)”. Should be written as “the guard net cover (22) is fixed to its near end; and a level sensor (21)”.
- Claim 5
 states “of the detection air pump (13); an intake tube of the detection air pump (13) faces to the air inlet”. Should be written as “of the detection air pump (13); and an intake tube of the detection air pump (13) faces the air inlet”.
- Claim 6
 has instances where it states “and is also communicated with an exhaust tube”.  Should be written as “and is also in communication with an exhaust tube”.
- Claim 8
 states in the preamble “wherein the gas detection comprises the following steps:”. Should be written as “wherein the gas detection performed by a detection device comprises the following steps:”.

states “preheating the gas sensor (12)”. Should be written as “preheating a first gas sensor (12)”.
- Claim 8
 states “the cable”, “the sampling air pump”, “the lifter”, and “the speed and length sensor”.  Should be written as “a cable”, “a sampling air pump”, “a lifter”, and “a speed and length sensor”.  
- Claim 8
 states in various locations “lifting down” and “lifted down”. Should be written as “lowering down” and “lowered down”.
- Claim 8
 states “a detection depth and a detected gas concentration”. Should be written as “detection depth data and detected gas concentration data”.  
 Claims 9 and 10
 also contain the same subject matter, thus it should also be changed accordingly.
- Claim 8
 states “the gas sensor (17)”. Should be written as “a second gas pressure sensor (17)”.
- Claim 8
 states “lifting down or up”.  Should be written as “lowering down or lifting up”.  
- Claim 9
 states “the level sensor (21)” and “the motor (23)”. Should be written as “a level sensor (21)” and “a motor (23)”.
- Claims 9 and 10
 states “after lifting up at each preset height”. Should be written as “after lifting up the detector to preset heights”.
- Claim 10
 states “the motor (23)” and “the tension sensor (10)”. Should be written as “a motor (23)” and “a tension sensor (10)”.
	Dependent claim(s) of objected to claim(s) is/are likewise objected to. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Mazyar et al. (US 20140060811; hereinafter “Mazyar”) in view of Kwon et al. (KR 10-1528831; hereinafter “Kwon”; English machine translation provided by the Examiner).
Regarding independent claim 1,
 Mazyar discloses a tunnel (14; Figure 1) toxic-and-harmful-gas ([0014 and 0022]) deep-hole (14; Figure 1) detection device (18; [0012]; Figure 1), comprising a detector (18 and 20; Figure 1), a lifter (pulley system and cabling connected to the downhole tool 18; See Figure 1), which are connected (the pulley system and baling is connected to the downhole tool 18; See Figure 1). 
	Mazyar discloses the detector and the lifter being connected to each other but does not expressly teach a control terminal (6), where the detector, lifter and the control terminal are sequentially connected, and wherein the control terminal (6) 5controls the lifter (4) to achieve movement of the detector (1).
	However, Kwon teaches a control terminal (160; Figure 12), where the detector (30; Figure 2), lifter (40, 110, 130 and 150; Figures 2 and 12 ) and the control terminal (160; Figure 12) are sequentially connected (controlling unit 160 is connected to motor 150 of the lifter and the cable 40 of the lifter is connected to the detector 30; Therefore, they are sequentially connected; See Figure 2 and 12), and wherein the control terminal (160; Figure 12) 5controls the lifter (40, 110, 130 and 150; Figures 2 and 12) to achieve movement of the detector (controller 160 control the operation of the drive motor 150 to rotate in a first and second direction; therefore, being that the detector 30 is connected to the cable 40 and the motor 150, upon rotation of the motor 150, the detector 30 will move in an upwards or downwards direction; Page 8 of the English machine translation).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Kwon’s control terminal sequentially connected to Mazyar’s lifter and detector in order to place the detector at the desired location for measurement purposes (See Page 8 of the English translation of Kwon).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mazyar and Kwon in further view of Garcia et al. (US 20170022809; “Garcia”).
Regarding dependent claim 2,
 Mazyar teaches wherein the detector (18; Figure 1) comprises a shell ([0012]) with a hollow interior (the downhole tool 18 is made from  a pipe, thus having a hollow interior in order to place sample chamber 30 and measurement device 32; See Figure 1; [0012 and 0014]), the shell ([0012]) is connected to the lifter (the downhole tool 18 is connected to the cabling and pulley system, thus having the shell of the downhole tool 18 connected to the cabling and pulley system; See Figure 1); an air inlet (sampling port 26 retrieves gases from the flow line 28, thus the sampling port 26 retrieves surrounding air within underground; [0014]) is formed in the outer wall of the shell (the air inlet 26 is formed on the outer wall of the shell of the downhole tool 18; See Figure 1); a gas detector (32; [0014]; Figure 1) and gas sampler (30; Figure 1) are arranged in the shell (the elements 32 and 30 are located within the shell of the downhole tool 18; See Figure 1).
The combination of Mazyar and Kwon teach the shell, the air inlet, the gas detector and the gas sampler but does not expressly teach the structural arrangement of the inlet placed in between the sampler and the detector and the shell with two open ends.
However, Garcia teaches the structural arrangement of the inlet (231; Figure 2) placed in between (the inlet 23s is place in between the sampler 266 and the fluid analyzer 254b; See Figure 2) the sampler (266; Figure 2; [0027]) and the detector (254b; [0023]) and the shell (208; Figure 2) with two open ends (264a and 264b; [0025, 0029-0030 and 0046]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Garcia’s teaching of the inlet located between Mazyar and Kwon’s the gas detector and gas sampler and having Garcia’s two open ends implemented on Mazyar and Kwon’s shell in order to direct the obtained sample to both the gas detector and the gas sampler at a quicker time or manner, thus lowering operation time of the apparatus which in turn increases the overall reliability and efficiency of the detection device and to expel any sampled fluid which is contaminated back into the wellbore, thus controlling the quality of the obtained sample. 

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mazyar, Kwon and Garcia in further view of Boult (US 20130036811).
Regarding dependent claim 5,
 the combination of Mazyar, Kwon and Garcia teaches the gas detector and the air inlet but does not expressly teach wherein 20the gas detector comprises a detection air pump (13) and a gas sensor (12); the gas sensor (12) is mounted at an exhaust tube of the detection air pump (13); an air intake tube of the detection air pump (13) faces to the air inlet.
However, Boult teaches wherein 20the gas detector (50; Figure 2) comprises a detection air pump (48; Figure 2) and a gas sensor (52; Figure 2); the gas sensor (52) is mounted at an exhaust tube (sensor 52 is connected to the exhaust tube of pump 48) of the detection air pump (48; Figure 2); an air intake tube (tubing between pump 48 and element 46; Figure 2) of the detection air pump (48; Figure 2) faces to the air inlet (the tubing between pump 48 and element 46 is connected to gas inlet 36 through the interface of elements 38, 40, 42, 44, 46 and associated tubing; [0029]; Figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Boult’s air pump and associated structural configuration implemented in Mazyar, Kwon and Garcia’s gas detector in order to ensure that the sensors have an up to date gas sample from the borehole (See Boult [0043]).

Regarding claim 6,
 the combination of Mazyar, Kwon and Garcia teach the gas sampler but does not expressly teach a sampling air pump (16), a gas pressure sensor (17), a one-way 25guide tube (18), and a gas sample bag (19); an air intake tube of the sampling air pump (16) faces to the air inlet; the one-way guide tube (18) is arranged between the sampling air pump (16) and the gas sample bag (19) and is also communicated with an exhaust tube of the sampling air pump (16) as well as the gas sample bag (19); the gas pressure sensor (17) is located between the exhaust tube of the sampling air pump (16) and the one-way guide tube (18) 30and is also communicated with the exhaust tube of the sampling air pump (16) as well as the one-way guide tube (18).
However, Boult discloses wherein the gas sampler comprises a sampling air pump (48; Figure 2), a gas pressure sensor (46; Figure 2), a one-way 25guide tube (tube between elements 46 and 44; Figure 2), and a gas sample bag (42; Figure 2); an air intake tube of the sampling air pump (the input tube of the pump 48 is connected to gas inlet 36 through the interface of elements 38, 40, 42, 44, 46 and associated tubing; [0029]; Figure 2) faces to the air inlet (36; Figure 2); the one-way guide tube (tube placed elements 46 and 44; Figure 2) is arranged between the sampling air pump (48; Figure 2) and the gas sample bag (the tube placed/arranged between element 46 and 44 is also arranged between the pump 48 and the sampler 42; See Figure 2) and is also in communication with an exhaust tube of the sampling air pump (tube placed between elements 46 and 44 is in fluid communication with the exhaust of the pump 48 through the interface of element 46, the pump 48 itself and the associated tubing; See Figure 2) as well as the gas sample bag (tube placed between elements 46 and 44 is in fluid communication with element 42; Figure 2); the gas pressure sensor (46; Figure 2) is located between (the sensor 46 is fluidly located between the exhaust tube of the pump 48 and the tube between element 46 and element 44; See Figure 2) the exhaust tube of the sampling air pump (exhaust tube of 48; Figure 2) and the one-way guide tube (the tube between element 46 and element 44; See Figure 2) 30and is also in communication (pressure sensor 46 is in fluid communication with the exhaust tube of the pump 48 and with the tube between elements 46 and 44; See Figure 2) with the exhaust tube of the sampling air pump (exhaust tube of the pump 48; Figure 2) as well as the one-way guide tube (the tube between elements 46 and 44; See Figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Boult’s structural configuration of the gas sampler implemented on Mazyar, Kwon and Garcia’s gas sampler in order to ensure that the sensors have an up to date gas sample from the borehole while also collecting and quantifying the VOC’s present in the gas passed through the system (See Boult [0020 and 0043]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mazyar and Kwon in further view of Marquardt (DE4405976; English machine translation provided).
Regarding claim 7,
 the combination of Mazyar and Kwon teaches a cable arranger (133; Figure 12; Page 7 of the English machine translation: Kwon); wherein a cable (40; Figure 12: Kwon) of the lifter (40, 110, 130 and 150; Figures 2 and 12: Kwon) passes through the cable arranger (cable 40 passes through pulley support portion 133; See Figure 12: Kwon) and then is connected with the detector (the cable 40 is connected to the detector 30; See Figures 2 and 4: Kwon).
The combination of Mazyar and Kwon teaches cable arranger and the cable but does not expressly teach a speed and length sensor; wherein the cable sequentially passes through the cable arranger and the speed and length sensor.
However, Marquardt teaches the cable (9; Figure 2) passing through a speed and length sensor (25; Figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Marquardt’s speed and length sensor implemented on Mazyar and Kwon’s lifter so that the cable passes through the speed and length sensor in order for the operator to monitor the cable speed and cable length being used, so that the operator can potentially stop the movement of the detector before it hits the bottom of the tunnel, thus eliminating the possibility of damaging the detector.

Allowable Subject Matter
Claims 8-10 are allowed.
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding dependent claims 3-4, Ventre (WO2019002901) discloses a tension sensor (69; Figure 4) and the tension sensor (69) fixed to the shell (sensor 69 is coupled to the shell of the logging device 1; See Figure 4) and is connected with a cable (7; Figure 4) of the lifter (9; Figure 4).
In claim 3,
 the specific limitations of "an exhaust net cover (8) is mounted at one end of the shell; the exhaust net cover (8) is fixed to its near end; an exhaust end waterproof gas-permeable membrane (9) is adhered to the inner wall of the exhaust net cover (8); the tension sensor (10) is arranged in an inner cavity of the exhaust net cover (8)" in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.

In claim 4,
 the specific limitations of "wherein a guard net cover (22) is mounted at the other end of the shell; the guard net cover (22) is fixed to its near end; a level sensor (21) is arranged in an inner cavity of the guard net cover (22)" in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.

Regarding independent claim 8,
 Mazyar, Kwon and Boult teach a tunnel toxic-and-harmful-gas deep-hole detection method which has a cable of a lifter with a detector and putting the detector in a drill hole; adjusting its positon within the drill hole and powering on and turning on the device; tightening the cable by the lifter, lowering down the detector at a speed; analyzing the gas in the drill hole and obtaining a gas concentration; determining the speed and length of the cable of the lifter; the gas sampling including sampling a gas downhole (See explanation in the claim rejections above).
In claim 8, the specific limitations of "preheating a first gas sensor by the detector after the detection device is turned on, wherein a water touch fuse is automatically switches off at this time and switching on the water touch fuse to conduct gas detection after the preheating is completed", “sending the data by the control terminal, and drawing a curve graph showing the relationship between the detection depth and the detected gas concentration”, “the lifter send a “test complete” status signal to the control terminal, the detection air pump stops working”, “sending a “sampling” command by the control terminal after the sampling depth is determined and the sample air pump stops working after the second gas pressure sensor senses that the gas sample bag is full” in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.
The claims dependent on claim 8 are also allowed.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY W MEGNA FUENTES/Examiner, Art Unit 2856
                                                                                                                                                                                                        /DAVID L SINGER/Primary Examiner, Art Unit 2856